Shirley S. Abrahamson, J.
(dissenting). The rules proposed by the Judicial Council governing the use of plea agreements in criminal cases comport with the *430recommendations of the American Bar Association, the National Conference of Commissioners on Uniform State Laws, and the American Law Institute. The Wisconsin Department of Justice advised the court that it strongly favors the adoption of the rules to assure that "the plea agreement process is uniform [across the state], fair to all parties and deserving of public confidence." For the reasons set forth by the Department of Justice, I would adopt the rules.